SHARON KELLER ABEL ACOSTA

l
PRESIDWGMDGE CoURT oF CRIMINAL APPEALS 51;51;§1<55
P.o. BoX 12308, cAPIToL sTATIoN ( ) " ‘

MIKE KEASLER

BARBARA P. HERVEY AUSTIN’ TEXAS 7871 l SIAN SCHILHAB
ELSA ALCALA GENERAL COUNSEL
BERT RICHARDSON (512) 453'1597

KEVlN P. YEARY

DAVID NEWELL

MARY LOU KEEL

SCOTT WALKER
JUDGES

Febru_ary 15, 2017
Constable Luis Aguilar

2350 George Dieter
El Paso, Texas 79936

Re: IN RE TILON CARTER
CCA No. WR-70,722-02

Dear Constable Aguilar:

Please serve the enclosed Order to Appear and Show Cause on Robin Norris, 2408 Fir
Street, El Paso, TX 79925. The telephone number is (915) 329-4860.

After the officer’S return has been executed, please return it to this office: Court of
Criminal Appeals, P. O. Box 12308, Capitol Station, Austin, TX 78711, telephone number (512)
463-1551.

S` cerely,

\

Abel Acosta, Clerk

 

 

Enclosures
Certifled Mail 7196 9008 8560 0000 0041

cc: Robin Norris
2408 Fir Street
El Paso, TX 79925
Certifled Mail 7196 9008 8560 OOOO 0058

SUPREME CoURT BulLDING, 201 WEsT 14TH STREET, RooM 106, AUSTIN, TEXAS 78701
WEBSITE -www.TxCoURTs.GoV/CCA.ASPX

 

TO: The Sheriff of any County or any Constable of any County, Texas Ranger,
Texas Highway Patrolman, or any Peace Officer within the State of Texas.

GREETINGS:

YOU ARE HEREBY COMMANDED that you serve upon Robin Norris of El
Paso County the accompanying ORDER TO APPEAR AND SHOW CAUSE issued
from the Court of Criminal Appeals of the State of Texas on February 15, 2017.

HEREIN FAIL NOT, but of this Writ and notice make due return, under the penalty
prescribed by law, With your endorsement showing how you executed the same.
WITNESS MY HAND and Seal of the Court of Criminal Appeals of the State of Texas

affixed at the City of Austin, Texas, on this the 15"‘ day of February, 2017.

    

 

ABEL ACOSTA, CLERK
COURT OF CRIMINAL APPEALS
STATE OF TEXAS

P.O. BOX 12308, CAPITOL STATION
AUSTIN, TX 78711

 

THE STATE OF TEXAS
NOTICE TO APPEAR AND SHOW CAUSE

TO: Robin Norris
GREETINGS:

WHEREAS, the Court of Criminal Appeals on Fcbruary 15 , 2017, made and
entered the order to appear and show cause. A correct and complete copy of the Order is
attached to this Notice and fully incorporated for all purposes.

N()W, THEREFORE, Robin Norris is hereby commanded to appear and show
cause, in the manner and Within the period specified in the Order of February 15, 2017,
Why counsel should not be sanctioned by the Court of Criminal Appeals for failing to

adequately justify the untimely filings

WITNESS MY HAND and Seal of the Court of Criminal Appeals, at the City of Austin,

Texas, on this 15th day Of February, 2017. R

ABEE\AEosTA, CLERK
CoURT oF CRIMINAL APPEALS
sTATE oF TEXAS

OFFICER’S RETURN
WR-70,722-02
IN RE TILON CARTER, Relator
Came to hand on this the day of , 2017, at o’clock, _.M.,
and executed at El Paso County, Texas, on the day of , 2017, by delivering to the
Robin Norris, the original ORDER TO APPEAR AND SHOW CAUSE which accompanied

this writ.

To certify which witness my hand officially

 

(Signaturc)

 

(Print or type name)

 

(Title)

of County, Texas